NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the Federal Circuit
JEROME A. MAHER AND JOHN R. GRAVEE,
Plain,tiffs-Appellants, »
V.
UNITED STATES,
Defen,dant~Appellee,
2010-513O .
Appea1 from the United States Court of Federal
C1aims in case no. 08-CV-O12, Senior Judge John P.
Wiese.
ON MOTION
ORDER
Jerome A. Maher and John R. Gravee move without
opposition for leave to adopt the appe11ee’s supplemental
appendi_x, accept the appellants non-conforming reply
brief, and substitute the amended Federal Circuit Ru1e 32
Certificate of Comp1iance.
Upon consideration thereof

1vLA_HER v. us
IT ls 0RDERED THAT:
The motion is granted.
2
FoR THE CoURT
JUL 1 8  /sf Jan Horba1y
Date Jan Horbaly `
ccc John O. Tuohy, Esq.
Vincent D. Phi11ips, Esq.
s21
Clerk
l
us couR¥Q'¢E%aLmR
THE FEDERAL C|RCUIT
JUL 1 8 2011
.|AN HORBALY
CLERK